Citation Nr: 0703644	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-36 328	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50% for a post-traumatic 
stress disorder (PTSD) prior to 28 June 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2002 rating action that increased the rating 
of the veteran's PTSD from 50% to 70%, effective 28 June 
2000; the veteran appeals the effective date of the award, 
claiming an earlier effective date.

In April 2006, the Board remanded the issue on appeal to the 
RO to afford the veteran a requested Board hearing at the RO.  
That hearing was held in June 2006 before the undersigned 
Veterans Law Judge, and a transcript thereof is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the veteran 
when further action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claim 
on appeal has not been accomplished.  

The current procedures prescribed in 38 C.F.R. § 3.159 
require the RO to obtain pertinent evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  The record indicates psychiatric treatment 
and evaluation of the veteran prior to July 2000 by several 
private medical providers, complete reports of which are not 
of record.  In December 2000, the Metropolitan Life Insurance 
Company approved the veteran's claim for long-term disability 
benefits, finding that he became disabled in June 2000; the 
Board finds that the RO should obtain and associate with the 
claims folder copies of all medical records underlying that 
determination.  The Board also finds that the complete 
clinical records of the veteran's psychiatric treatment and 
evaluation prior to July 2000 must be obtained from the 
following private medical providers: Stanley A. Cohen, D.O., 
and Bernard Levine, Ph.D., Psychological Services of St. 
Augustine, Inc., 1100-1 South Ponce de Leon Blvd., St. 
Augustine, Florida 32084, and 236 SouthPark Circle East, St. 
Augustine, Florida 32086; Andrew J. Gunn, M.D., Flagler 
Family Medicine, 120 Health Park Blvd., St. Augustine, 
Florida 32086; the Flagler Hospital, Inc., St. Augustine, 
Florida; and Robert Baringer, M.D.    

By decision of May 2002, the veteran was awarded Social 
Security Administration (SSA) disability benefits.  That 
decision reflects that records of psychiatric treatment and 
evaluation of the veteran prior to July 2000 were reviewed 
and considered in reaching that determination.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder copies of all medical records underlying the May 2002 
SSA determination awarding the veteran disability benefits, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities. 

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the SSA 
copies of all medical records underlying 
its May 2002 determination awarding the 
veteran disability benefits.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

2.  The RO should request the veteran and 
his representative to provide sufficient 
information and authorization to enable 
it to obtain any additional pertinent 
evidence that is not currently of 
record.  This should include all 
detailed, clinical records of his 
psychiatric treatment and evaluation 
prior to July 2000 by Stanley A. Cohen, 
D.O., and Bernard Levine, Ph.D., 
Psychological Services of St. Augustine, 
Inc.,          1100-1 South Ponce de Leon 
Blvd., St. Augustine, Florida 32084, and 
236 SouthPark Circle East,            St. 
Augustine, Florida 32086; Andrew J. Gunn, 
M.D., Flagler Family Medicine, 120 Health 
Park Blvd.,        St. Augustine, Florida 
32086; the Flagler Hospital, Inc., St. 
Augustine, Florida; and Robert Baringer, 
M.D.  This should also include all 
medical records underlying the December 
2000 award of long-term disability 
benefits to the veteran by the 
Metropolitan Life Insurance Company, P.O. 
Box 1067, Glastonbury, Connecticut 06033.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  If the veteran 
responds, the RO should assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
folder.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


